Court of Appeals
                         Sixth Appellate District of Texas

                                     JUDGMENT


 John Aaron Burney, Jr., Appellant                     Appeal from the 369th District Court of
                                                       Anderson County, Texas (Tr. Ct. No.
 No. 06-19-00078-CR         v.                         369CR-18-33718). Memorandum Opinion
                                                       delivered by Justice Burgess, Chief Justice
 The State of Texas, Appellee                          Morriss and Justice Stevens participating.



       As stated in the Court’s opinion of this date, we find no error in the judgment of the court
below. We affirm the judgment and sentences of the trial court.
       We note that the appellant, John Aaron Burney, Jr., has adequately indicated his inability
to pay costs of appeal. Therefore, we waive payment of costs.



                                                      RENDERED OCTOBER 24, 2019
                                                      BY ORDER OF THE COURT
                                                      JOSH R. MORRISS, III
                                                      CHIEF JUSTICE

ATTEST:
Debra K. Autrey, Clerk